Citation Nr: 0937281	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from February 24, 
2004 to May 13, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in 
August 2007 for a VA examination to be conducted to address 
the question as to whether the Veteran's bilateral knee 
disorder preexisted service (as those treating her in service 
apparently concluded) and, if so, whether it was aggravated 
by service.  

The Veteran was scheduled for a VA examination in July 2009 
at the VA Medical Center in Charleston, South Carolina.  The 
notice letter dated June 24, 2009, is of record and indicates 
it was sent to the Veteran at her address in Savannah, 
Georgia.  A note from the VA Medical Center indicated the 
Veteran failed to show for her VA examination on July 8, 
2009.

However, a Report of Contact dated July 7, 2009, indicates 
the Veteran called the day before her scheduled VA 
examination and requested that it be rescheduled at a VA 
Medical Center closer to where she lived as the Charleston VA 
Medical Center was about six hours away.  This report 
indicates the Veteran's address was in Pine Mountain, 
Georgia, rather than Savannah, Georgia  The Board notes that 
it appears this record of the Veteran's phone call failed to 
make it into the Veteran's claims file in a timely fashion 
because the Veteran's claim was denied again in a September 
2009 Supplemental Statement of the Case without providing her 
with another opportunity for a VA examination at a VA Medical 
Center closer to where she lives.    

In addition, the Board notes that the Veteran submitted a VA 
release form in March 2009 that also provided VA with her new 
address in Pine Mountain, Georgia.  Although the Veteran did 
not directly advise VA of her change in address, she did 
submit evidence indicating a change of address.  

Thus, the Board finds that the Veteran had good cause for 
missing her July 2009 VA examination and, remand is necessary 
in order to provide the Veteran with another opportunity to 
be examined.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
joint examination.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  After 
reviewing the file and examining the 
veteran, the examiner should identify the 
current diagnoses of any bilateral knee 
disorder, and as to each such disorder 
diagnosed, offer an opinion as to its time 
of origin (e.g. prior to service, during 
service), and for any considered to have 
existed prior to service, the examiner 
should opine whether it was aggravated by 
service (increased in severity during 
service), beyond its natural progression.  
The examiner is asked to provide full 
rationales for any opinions provided.  

2.  After ensuring that any actions needed 
to ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




